 

 

USA. District Court [ol MAR 25
For State of Noeih lel cousgats ” /5

Carola AX ‘ i

| & | \ f Sa _
TO. Clerks OF ice [/ FR : _

 

 

 

FROM. Domald Beck : an

Federal Prisom Cam p-Edae tie] _ ee
PO. box MVS FF _

19 —_ __
Re: nn CHEPATT 6 456 ewated Dec, Al 20/8 _
Case M.. EE BCR 19675 ‘ oe

Deak Clerh, ay a
_. Dun wlliig 2 yoy padog wLelepee at fhe.
kvkst SIEF ALL, 5. 2567 AIB CL erehs, Z guditg fEl Jb
Wueuly. enacted hil hal as passed ah) Decefshislal RYE.
qd sh. Vat. TAL CZ "cif 2 bef sanpas aA DMCA SCT CMUCE Chl + KOS
(b) and brig (ne hath, Ae, a LCS eviTeuti yg bbatittg.. Ls el)!
os to sabe (ts. CotUsplera tas o£ 3553 @) Yiacts ps. Mile atth

the joéfp Cionth, Aumbh, Peiubdl Phat Lis Core Glaus LID _ZDC
Sel, eh. seugh z cid tf /, BES Let WL __

 

 

 

 

c.

 

 

 

  

 

 

 

 

 

 

 

 

CC. KM. 1 ’
Fil# DOMAM
ECF QQ I904 -OSF _ _
Federal Frisbas€ ap Edgelitld
PO. BLL? 25 fs a
Ed etitl, South Carel na rATEA¢
[vo S8é —_

 

 

 

THe 28 USC EL4EC -
Evecured Of Thr § : Lay ot LO/9

Clerh oF Court —

 

 

 
